                                                                                                   E-FILED
                                                                  Wednesday, 12 June, 2019 03:26:19 PM
                                                                          Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

MARIA OFELIA HINOJOSA; FRANCISCO            )
HINOJOSA; MARIA DOLORES RODRIGUEZ,          )
individually and as next friend of D.R., F.R. and
                                            )
J.A.R.; GLORIA ANGELICA RODRIGUEZ;          )
DAVID RODRIGUEZ; YOLANDA SALAZAR;           )
ENRIQUE SALAZAR; ERNESTO                    )
BETANCOURT; BLANCA VALENCIA,                )
individually and as next friend of S.V. and Y.V.;
                                            )
and MARIA JOSE VALENCIA;                    )
                                            )
       Plaintiffs,                          )
                                            )
       vs.                                  )                      Case No. 2:18-cv-02161
                                            )
GOLDEN MEADOWS, LLC; J & S                  )
AGRICULTURE CREW, LLC; CENTRAL              )
ILLINOIS PRODUCTION, LLC; SONIA MUÑOZ, )
individually; and JUAN MUÑOZ, individually; )
                                            )
       Defendants.                          )

           RESPONSE TO FEE PETITION FOR MOTION TO COMPEL
       DEFENDANTS’ J&S AGRICULTURE CREW, LLC’S; SONIA MUÑOZ’S
               AND JUAN MUÑOZ’S DISCOVERY RESPONSES

       NOW COME the Defendants, J & S AGRICULTURE CREW, LLC, SONIA MUÑOZ
and JUAN MUÑOZ by and through their attorney, Matthew E. Peek, of ERWIN, MARTINKUS
& COLE, LTD., and for their Response to Plaintiffs’ Fee Petition for Motion to Compel
Defendants’ J&S Agriculture Crew, LLC’s’ Sonia Muñoz’s and Juan Muñoz’s Discovery
Responses state as follows:
       1. Federal Rule of Civil Procedure 37(a)(5)(A) provides that
       “(5) Payment of Expenses; Protective Orders. (A) If the Motion [to Compel] Is Granted
       (or Disclosure or Discovery Is Provided After Filing). If the motion is granted—or if the
       disclosure or requested discovery is provided after the motion was filed—the court must,
       after giving an opportunity to be heard, require the party or deponent whose conduct
       necessitated the motion, the party or attorney advising that conduct, or both to pay the


                                               1
       movant’s reasonable expenses incurred in making the motion, including attorney’s fees.”

(West 2019)
       2. The United States District Court for the Northern District of Indiana, as persuasive
authority, has previously stated with respect to awards of attorney’s fees on motions to compel
discovery that:
       “The recoverable fees are limited to the reasonable fees that an attorney would charge a
       client. Bowerman v. Wal–Mart Stores, Inc., 2000 U.S. Dist. LEXIS 21616, *3 (S.D.Ind.
       Nov. 30, 2000). The court will consider whether the costs reportedly incurred in making
       the motion were reasonably necessary by evaluating the reasonableness of the time spent
       preparing the motion and the rates charged. (citation omitted):”

       “The attorney's standard hourly rate is the best measure of the attorney's reasonable hourly
       rate.” Accurate Mechanical, 863 F.Supp. at 834 (citing Gusman v. Unisys Corp., 986 F.2d
       1146, 1150 (7th Cir.1993)); Parish v. City of Elkhart, 2011 WL 1360810, (N.D.Ind. April
       11, 2011) (explaining that an attorney's billing rate is presumptively appropriate). This is
       because the rate clients are willing to pay the attorney accounts for his individual skill and
       ability. Gusman, 986 F.2d at 1150. In rendering this judgment, the court generally will
       take the attorney's experience and qualifications into consideration. Accurate Mechanical,
       863 F.Supp. at 834. An attorney may charge higher than average fees for work completed
       in his specialty, but he must demonstrate that he is deserving of the same inflated rate for
       areas outside his common practice. Parish, 2011 WL 1360810 at 4. The court also will
       look to the market rate for comparable services. Perry v. City of Gary, 2011 WL 3444007,
       *2 (N.D.Ind. Aug. 8, 2011). If services of a similar quality were available within the
       market where the services were rendered for a reduced amount, the court may decrease
       the requested fees accordingly. Perry, 2011 WL 3444007 at *2–3.

       The court also must determine whether the time allotted to the given task was reasonable
       under the circumstances. Accurate Mechanical, 863 F.Supp. at 834. The court will
       consider the length of the motion or memorandum, the complexity of the case, and the
       amount of authority the document refers to when assessing the reasonableness of the time
       allotted to the activities. Maxwell v. South Bend Work Release, 2010 U.S. Dist. LEXIS
       114462, *13–14, 2010 WL 4318800, *5 (N.D.Ind. Oct. 25, 2010); Arrington v. La Rabida
       Children's Hosp., 2007 WL 1238998, *3 (N.D.Ill. Apr. 25, 2007) (reducing requested
       time when brief in support of motion did not cite any case law); Mattenson v. Baxter
       Healthcare Corp., 2003 WL 22317677, *1 (N.D.Ill. Oct. 9, 2003) (finding that two hours
       was a reasonable length of time to complete a three page motion). Duplicate and
       excessive time cannot be recovered, and the court must carefully scrutinize a fee petition
       for such. Bowerman, 2000 U.S. Dist. LEXIS 21616 at *3. To enable the court to complete
       this task, “[t]he billing records must be sufficiently clear to enable the district court to
       identify what hours, if any, are excludable because they are excessive, redundant, or


                                                 2
       otherwise unnecessary.” Shoney's, Inc. v. Schoenbaum, 894 F.2d 92, 97 (4th Cir.1990).”

Gray v. U.S. Steel Corp., 284 F.R.D. 393, 397 (N.D. Ind. 2012)

       3. With respect to the instant matter, Plaintiffs’ counsel, Yolanda Carrillo pleads in her
Fee Petition with attached declaration that she has been licensed to practice in Illinois and the US
District Court for the Northern District of Illinois since 2011 and the United States District Court
for the Central District of Illinois since 2018.
       4. Attorney Carrillo further declares that she has been a supervisory attorney with LAF
(formerly Legal Assistance Foundation of Chicago) since April of 2018. She provides an
extensive recital of her experience and practice areas.
       5. Attorney Carrillo cites to previous fee awards for three Northern District cases and then
states her requested rate of $300/hr is reasonable within the Central District legal community
without providing any support such as an affidavit or evidence that said rate is commonly
charged by attorneys in the Central District for this type of work.
       6. Attorney Carrillo attached her time entries which amounted to 2.3 hours to draft the 4
page (without exhibits) Motion to Compel. Her time entries make note of no research or other
complicated work involved in preparing the motion, and the motion on its face contains no
citation to supporting law other than F.R.C.P. 37.
       7. With respect to Attorney Carrillo’s petition in support of fees, Defendants suggest that
the motion to compel failed to cite to much authority and that counsel’s time entries are not
sufficient to identify whether any time was potentially excludable or unnecessary.
       8. The Defendants also note that Attorney Carrillo’s petition on its face notes that in her
most recently cited case 13-cv-3242, Hurtado v. 1721 W Division Corp. d/b/a Angels &
Mariachis and 3418 N Sourthport Corp. d/b/a Sopo, she was awarded $250/hr.
       9. As a result of the aforementioned defects, Defendants plead that Attorney Carrillo’s
petition be reduced in an amount or percentage to be determined by the court.
       WHEREFORE, the Defendants, J & S AGRICULTURE CREW, LLC, SONIA MUÑOZ
and JUAN MUÑOZ, pray that this Honorable Court reduce the relief as requested by the
Plaintiffs, in an appropriate amount as determined by the Court, and for such other and further


                                                   3
relief as this Court deems just and appropriate.



                                      s/ Matthew E. Peek
                             Matthew E. Peek Bar Number: 6313706
                                     Attorney for Plaintiff
                                 Erwin, Martinkus & Cole, Ltd.
                                  411 West University Avenue
                                         P.O. Box 1098
                                  Champaign IL 61824-1098
                                        (217) 351-4040
                                      FAX 217-351-4314
                                 matthew.peek@erwinlaw.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 12, 2019, I presented the Defendants’, J & S
AGRICULTURE CREW, LLC’S; SONIA MUÑOZ’S, and JUAN MUÑOZ’S, Response to
Plaintiffs’ Fee Petition for Motion to Compel Defendants’ J&S Agriculture Crew, LLC’s’ Sonia
Muñoz’s and Juan Muñoz’s Discovery Responses, via email to Counsel. I further filed this
Certificate of Service with the Clerk of the Court for filing and uploading to the CM/ECF system,
which will send notification of such filing to the following:

Lorna Geiler                 lgeiler@meyercapel.com
Lakshmi Ramakrishnan         lramakrishnan@trla.org
Yolanda Carillo              ycarrillo@lafchicago.org
Carlos Francisco Cisneros-Vilchis ccisnerosvilchis@lafchicago.org




                                    s/ Matthew E. Peek
                           Matthew E. Peek Bar Number: 6313706
                                   Attorney for Plaintiff
                               Erwin, Martinkus & Cole, Ltd.
                                411 West University Avenue
                                       P.O. Box 1098
                                Champaign IL 61824-1098
                         PHONE (217) 351-4040 FAX (217)-351-4314
                               matthew.peek@erwinlaw.com


                                                   4
